Citation Nr: 0101393	
Decision Date: 01/18/01    Archive Date: 01/24/01	

DOCKET NO.  99-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, residuals of a back injury, hearing loss and a 
psychiatric disability, including post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  An appeal has been taken from a March 1999 
rating action by the Department of Veterans Affairs (VA) 
Regional Office, Muskogee, Oklahoma, which confirmed and 
continued denials of service connection for residuals of a 
head injury, residuals of a back injury, hearing loss and a 
psychiatric disability, including post-traumatic stress 
disorder.


REMAND

The record reflects that in April 1997 the veteran submitted 
a claim for service connection for residuals of a head 
injury, residuals of a back injury, hearing loss and a 
psychiatric disability.  In June 1997, the National Personnel 
Records Center provided copies of sick reports for his unit 
from December 22, 1945 to April 28, 1946 reflecting no 
hospitalizations and only treatment of the veteran on two 
occasions in April 1946 for unspecified conditions.  He was 
returned to duty on each occasion.  The National Personnel 
Records Center advised that other service records of the 
veteran which may have been created would have been destroyed 
by a fire.  In a September 1997 rating action, service 
connection for the claimed disabilities was denied by the 
regional office.

In October 1997, the veteran stated he wished to amend his 
claim to include a claim for service connection for post-
traumatic stress disorder.  Later that month, he was asked by 
the regional office to provide specific details of inservice 
stressors.  The veteran did not respond to the request.

In November 1997, the National Personnel Records Center 
advised the regional office that personnel records of the 
veteran could not be reconstructed.

In a December 1997 rating action, service connection was 
denied for residuals of a head injury, residuals of a back 
disability, hearing loss and a psychiatric disability, 
including post-traumatic stress disorder.  The veteran was 
duly notified of the decision later in December 1997 and did 
not submit an appeal.

In July 1998, the veteran submitted a reopened claim for 
service connection for the disabilities in question.  He has 
claimed he was hospitalized in Japan for 67 days from 
February to April 1946 due to a truck accident.  

The regional office thereafter received a number of records 
from private medical facilities reflecting treatment of the 
veteran for various conditions from 1994 to 1998 including 
degenerative disc disease and degenerative arthritis 
involving the lumbar spine.

As indicated previously, in a March 1999 rating action, 
service connection was again denied for residuals of a head 
injury, residuals of a back disability, hearing loss and a 
psychiatric disability.  The claims were denied as not being 
well grounded.

As noted previously, the record indicates that the veteran 
did not submit a timely appeal from the December 1997 rating 
action denying entitlement to service connection for the 
conditions at issue.  However, the regional office did not 
indicate whether or not it considered new and material 
evidence sufficient to reopen the claim to have been 
submitted subsequent to that denial.

The Board notes further that the VA has a duty to assist a 
veteran with regard to his claim.  Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___, (2000), (to be codified at 38 U.S.C.A. §§ 5103 and 
5103(A).  The Board notes that Section 5103(A)(f) provides 
that nothing in the section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in 38 U.S.C.A. § 5108.

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The regional office should review the 
veteran's claims under the provisions of 
the Veterans' Claims Assistance Act of 
2000 in order to determine whether the VA 
duty to assist the veteran with regard to 
his claims has been satisfied.  In 
addition, the regional office should 
determine whether new and material 
evidence has been submitted that is 
sufficient to reopen the veteran's claims 
for service connection for the conditions 
at issue subsequent to the December 1997 
rating action.

2.  If the determination regarding any of 
the issues on appeal remains adverse to 
the veteran, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



